Case 1:20-cv-01523-AT Document 45 Filed 11/13/20 Page 1 of 1

 

 

USDC SDNY
DOCUMENT
UNITED STATES DISTRICT COURT ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK DOC #:
MICHAEL ADAMS, DATE FILED: _ 11/13/2020
Plaintiff,
-against- 20 Civ. 1523 (AT)
MENEMSHA CORP., MUZAFFER OZAK, and ORDER

LEX HIXON ARCHIVE FOUNDATION, INC.,

Defendants.
ANALISA TORRES, District Judge:

 

 

On November 4, 2020, Plaintiff moved by order to show cause for default judgment against
Defendant. ECF No. 39-40. In support, Plaintiff submitted an affidavit with accompanying exhibits, a
statement of damages, and a proposed default judgment (the “Supporting Papers”). ECF Nos. 43-44.
Accordingly:

1. On January 14, 2021, at 11:00 a.m., Defendants shall appear at a telephonic conference to
show cause why the Court should not enter a default judgment against them pursuant to Rule
55(b) of the Federal Rules of Civil Procedure. Plaintiff shall also appear. The parties are
directed to dial 888-398-2342 or 215-861-0674, and enter access code 5598827.

2. By November 19, 2020, Plaintiff shall serve copies of this Order to Show Cause and the
Supporting Papers at ECF Nos. 43-44 by first-class mail and service on the Secretary of
State under N.Y. Business Corp. Law § 306.

3. By November 21, 2020, Plaintiff shall file on the docket (1) proof of service, and (2) the
Supporting Papers that were served upon Defendants (as an attachment to the proof of
service).

4. By December 10, 2020, Defendants shall respond to Plaintiff's motion.

5. By December 17, 2020 Plaintiff shall submit his reply, if any.

SO ORDERED.

Dated: November 13, 2020
New York, New York

CQ-

ANALISA TORRES
United States District Judge

 
